MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                  FILED
      this Memorandum Decision shall not be
                                                                         Jun 21 2017, 8:46 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                            CLERK
                                                                          Indiana Supreme Court
      the defense of res judicata, collateral                                Court of Appeals
                                                                               and Tax Court

      estoppel, or the law of the case.


      APPELLANT PRO SE
      Michelle Lewis
      Monticello, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      M.L.,                                                    June 21, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               41A04-1612-GU-2700
              v.                                               Appeal from the Johnson County
                                                               Superior Court
      B.M., et al.,                                            The Honorable Kevin Barton,
      Appellees-Plaintiffs                                     Judge
                                                               Trial Court Cause No.
                                                               41D01-1303-GU-29



      Altice, Judge.


                                               Case Summary


[1]   M.L. (Mother) appeals, pro se, the trial court’s order denying her petition for

      termination of a guardianship over her teenage son (Child) held by B.M.

      (Grandmother) and M.M. (collectively, Grandparents). Mother presents a

      Court of Appeals of Indiana | Memorandum Decision 41A04-1612-GU-2700 | June 21, 2017        Page 1 of 10
      number of arguments on appeal, but we determine the essence of her argument

      to be that the trial court abused its discretion by denying her petition.


[2]   We affirm.


                                       Facts & Procedural History


[3]   Child was born February 14, 2001, during the marriage of Mother and T.P.

      (Father). Mother and Father divorced while living in Colorado when Child

      was about eight years old. Father maintained custody of Child, and Mother

      exercised parenting time, which was sometimes sporadic. Mother has never

      paid support for Child.


[4]   Due to a long history of seizures, Mother does not have a driver’s license. Her

      medical condition also affects her ability to maintain employment. She moved

      a number of times within Colorado following her divorce.


[5]   Father remarried in 2011 and had a daughter with his new wife in Colorado.

      From 2011 to 2013, Mother’s visits with Child were infrequent. Throughout

      his childhood, Child regularly visited and spent summers with Grandparents –

      his paternal grandmother and step-grandfather – in Indiana. Father had a

      tumultuous relationship at times with each of his wives, and Grandparents

      offered refuge and stability for Child.


[6]   In February 2013, Father sent Child to stay with Grandparents. Father then

      committed suicide on February 19, 2013, in Colorado. Grandparents notified

      Mother and bought a plane ticket for her to move back to Indiana in March.

      Court of Appeals of Indiana | Memorandum Decision 41A04-1612-GU-2700 | June 21, 2017   Page 2 of 10
      Mother was not healthy enough or financially secure to take custody of Child,

      so she consented to Grandparents’ guardianship. On April 1, 2013, an order

      appointing Grandparents as guardians over Child was entered.


[7]   Mother and Grandparents had a good relationship, and Grandparents did not

      restrict Mother’s access to Child. They even assisted in transportation for

      parenting time, as Mother did not live in the same town and could not drive.

      Mother was always welcome in Grandparents’ home.


[8]   Mother met M.S. in July 2013 and introduced him to Child about a month

      later, indicating that she was going to marry M.S. and regain custody of Child.

      Thereafter, on August 22, Mother forwarded to Grandmother a bio Mother had

      received from M.S. when they met online. Something just did not seem right to

      Grandmother, so she performed an internet search using M.S.’s name. She

      learned that M.S. had committed a string of bank robberies in 2008. M.S. was

      described in an article as a “troubled man with mental-health issues” who had

      also “victimized relatives”. Exhibits, Exhibit P-5. Further, while at an inpatient

      mental health center awaiting trial on the robbery charges, M.S. left the facility

      and robbed another bank to cover a bar bill. Along with the imposition of a

      four and one-half year federal prison sentence in August 2009, M.S. was

      ordered to undergo psychiatric treatment in prison. M.S.’s mental health issues

      apparently included “major depression, chronic bi-polar disorder, chronic

      schizoaffective disorder, and alcoholism.” Exhibits, Exhibit P-7.




      Court of Appeals of Indiana | Memorandum Decision 41A04-1612-GU-2700 | June 21, 2017   Page 3 of 10
[9]    After discovering this information, Grandmother became concerned and

       notified Mother via email on August 28, 2013. Mother confronted M.S. that

       night about his undisclosed criminal past and mental health issues. She then

       contacted Grandmother the following day to express that M.S. was a changed

       man and deserves a second chance. Grandmother responded in part:


               I believe that people can change and that they deserve a chance
               to prove they are changed. However, I don’t believe that you
               have known [M.S.] long enough to know for sure if he is
               changed. And from what you have told me, it doesn’t sound like
               he was honest with you about his past until you confronted him
               about my e-mail. The bio you shared with me from [M.S.]
               certainly does not indicate his criminal past or his mental illness
               or his alcoholism. I am willing to give him time to prove he is a
               changed man, but I am not willing to take chances with [Child’s]
               safety…. It would certainly be in [Child’s] best interest and yours
               for you to get to know [M.S.] well enough to know for sure if he
               is being honest with you and that he is changed….


               [We] are willing to bring [Child] up to visit as long as [M.S.] is
               not going to be there; but until we are more comfortable with this
               situation, we will be staying in Lowell and bringing him back
               home. We believe this is the best right now since you don’t see
               anything wrong with this situation.


               You have always been welcome in our home, and still are if you
               want to come here sometimes to visit….


       Exhibits, Exhibit P-3. Mother and M.S. married in October 2013.


[10]   The relationship between Mother and Grandmother became strained when

       Grandmother restricted visits and requested certain information regarding M.S.

       Court of Appeals of Indiana | Memorandum Decision 41A04-1612-GU-2700 | June 21, 2017   Page 4 of 10
       that Mother and M.S. refused to provide. Grandparents’ home remained open

       for visits, but Mother refused to spend the night there “[a]s a matter of

       principle” because M.S. was not welcome. Appellant’s Brief at 9. Additionally,

       Grandparents drove Child to visit Mother for holidays and special occasions,

       but after December 2013, they would not allow overnight stays. In sum,

       Mother did not see Child regularly after marrying M.S. Mother’s

       communication with Child became primarily through text messages.


[11]   On June 1, 2016, more than three years after Grandparents obtained custody of

       Child, Mother filed a petition for termination of guardianship. In the petition,

       Mother claimed that she was now financially, emotionally, and mentally able to

       provide a stable and supportive home for Child.


[12]   In a series of text messages in early August 2016, Mother and Child discussed

       whether Child wanted to move and live with Mother and M.S. Child indicated

       that he was comfortable with his life and wished to stay with Grandparents.

       Child was sad because he did not want to hurt Mother or have her blame

       Grandmother for his decision.


[13]   A brief evidentiary hearing on the petition was held on September 1, 2016, at

       which Mother represented herself and Grandparents were represented by

       counsel. In addition to Mother and Grandmother testifying, exhibits were

       admitted into evidence and the trial court conducted an in-camera interview

       with Child – who was then fifteen years old. The court then took the matter

       under advisement.


       Court of Appeals of Indiana | Memorandum Decision 41A04-1612-GU-2700 | June 21, 2017   Page 5 of 10
[14]   On October 3, 2016, the trial court issued its order denying Mother’s motion to

       terminate the guardianship. The court recognized that Mother’s epilepsy was

       being addressed through medication and that she now had a stable residence as

       a result of her marriage. Based on the strong emotional bond between Child

       and Grandparents and Child’s lack of a close relationship with Mother,

       however, the court concluded that Grandparents had established by clear and

       convincing evidence that the guardianship should continue. The court

       continued:

               A relationship between Mother and [Child] needs to be
               normalized as a precondition to termination of guardianship.
               Regular visitation needs to be established. Mother has made
               clear that her husband will be involved in visitation. From the
               evidence, the Court does not find that [Grandparents] have
               established endangerment of the child’s physical condition or
               significant impairment of emotional development under Indiana
               Code 31-17-4-1. While [M.S.] does have a prior history of
               mental illness and criminal convictions, the evidence is that the
               mental illness is controlled by medication and the character
               statements offered by Mother into evidence are not adverse to
               establishment of visitation.


       Appendix at 9-10. Accordingly, the court granted Mother parenting time in

       accordance with the Indiana Parenting Time Guidelines.


                                           Discussion & Decision


[15]   Mother’s pro-se arguments on appeal are all over the place. She asserts that the

       trial court’s findings are clearly erroneous but then does not attack any specific

       findings of fact. She also claims that the trial court based its decision on

       Court of Appeals of Indiana | Memorandum Decision 41A04-1612-GU-2700 | June 21, 2017   Page 6 of 10
       “distorted conception of the facts.” Appellant’s Brief at 7. Mother argues that

       Grandparents alienated Child from her as a result of the restrictions they

       imposed on the exercise of her parenting time. She also asserts, without further

       explanation, that the trial court failed to take into account “any of the

       undisputed claims of wrong doings of [Grandparents] that have gone

       unanswered. i.e. constructive fraud, perjury and contempt.” Id. at 10. Finally,

       Mother claims that the trial court was not impartial because it conducted an in-

       camera interview of Child and that the court committed fundamental error.


[16]   We remind Mother that a pro-se litigant is held to the same standards as a

       licensed attorney. See Basic v. Amouri, 58 N.E.3d 980, 983 (Ind. Ct. App. 2016).

       Where a litigant fails to present cogent arguments on appeal, we will not

       become an advocate for that party or address arguments that are inappropriate

       or too poorly developed or expressed to be understood. Id. at 984. Waiver

       notwithstanding, we will address whether the trial court abused its discretion by

       refusing to terminate the guardianship.


[17]   Trial court orders in guardianship proceedings are reviewed for an abuse of

       discretion with a preference for granting latitude and deference to our trial

       courts in family law matters. In re Guardianship of M.N.S., 23 N.E.3d 759, 765-

       66 (Ind. Ct. App. 2014). In determining whether the court abused its discretion,

       we review its findings and conclusions, and we may not set aside the findings or

       judgment unless they are clearly erroneous. Id. at 766. We will not reweigh the

       evidence nor reassess the credibility of witnesses; instead, we will consider the



       Court of Appeals of Indiana | Memorandum Decision 41A04-1612-GU-2700 | June 21, 2017   Page 7 of 10
       evidence most favorable to the judgment with all reasonable inferences drawn

       in favor of the judgment. Id.


[18]   “In a custody dispute between a natural parent and a third party, there is a

       strong presumption in all cases that the natural parent should have custody of

       his or her child.” In re Guardianship of B.W., 45 N.E.3d 860, 866 (Ind. Ct. App.

       2015). In a termination of guardianship proceeding, once the natural parent

       meets his or her minimal burden of persuasion – which was met in this case –

       the guardian must prove by clear and convincing evidence that the child’s best

       interests are substantially and significantly served by continued placement with

       the guardian. See In re Guardianship of M.N.S., 23 N.E.3d at 766. Our Supreme

       Court has explained this burden as follows:


               The trial court must be convinced that placement with a person
               other than the natural parent represents a substantial and
               significant advantage to the child. The presumption will not be
               overcome merely because “a third party could provide the better
               things in life for the child.” In a proceeding to determine
               whether to place a child with a person other than the natural
               parent, evidence establishing the natural parent’s unfitness or
               acquiescence, or demonstrating that a strong emotional bond has
               formed between the child and the third person, would of course
               be important, but the trial court is not limited to these criteria.
               The issue is not merely the “fault” of the natural parent. Rather,
               it is whether the important and strong presumption that a child’s
               interests are best served by placement with the natural parent is
               clearly and convincingly overcome by evidence proving that the
               child’s best interests are substantially and significantly served by
               placement with another person.


       In re Guardianship of B.H., 770 N.E.2d 283, 287 (Ind. 2002) (citations omitted).
       Court of Appeals of Indiana | Memorandum Decision 41A04-1612-GU-2700 | June 21, 2017   Page 8 of 10
[19]   In the instant case, the trial court determined that Mother was not unfit to care

       for Child and that the stability issues that had led to the guardianship no longer

       existed. Despite this, the court concluded that it was clearly and convincingly

       in Child’s best interests to remain with Grandparents. This conclusion was

       based on the strong emotional bond Child had formed with Grandparents and

       his lack of a close relationship with Mother. Additionally, the trial court noted

       that Child would likely have difficulty transitioning to a public-school setting,

       which would occur if Mother obtained custody.


[20]   Mother complains that the relationship issues with Child were caused by

       Grandparents’ restriction of her parenting time after she married M.S. The

       record does not compel – and the trial court did not make – such a finding.

       Certainly, Mother bore much of the responsibility for the quality of her

       relationship with Child. She and M.S. steadfastly refused to provide

       Grandparents with information to alleviate concerns regarding M.S.’s alarming

       past. Mother also rejected opportunities to spend time with Child at

       Grandparents’ home, where she had always been welcomed. Essentially, for at

       least two years, she acquiesced in seeing Child only on special occasions and

       otherwise communicating with him through text messages. Mother waited

       until June 2016 to file her petition to terminate the guardianship and to

       challenge the restrictions imposed on her parenting time. By this time, Child

       was fifteen and had formed a much stronger bond with Grandparents than

       Mother, who had not had custody of Child since her divorce from Father when

       child was an eight-year old.


       Court of Appeals of Indiana | Memorandum Decision 41A04-1612-GU-2700 | June 21, 2017   Page 9 of 10
[21]   The trial court’s determination was, of course, influenced by its in-camera

       interview with Child. Despite Mother’s protests below and on appeal, there

       was nothing improper about the trial court speaking to the fifteen-year old

       about his desires regarding custody. See Ind. Code § 31-17-2-8(3) (in making

       custody determinations, trial court shall consider “[t]he wishes of the child,

       with more consideration given to the child’s wishes if the child is at least

       fourteen (14) years of age”).


[22]   Although the trial court denied the petition to terminate the guardianship, it

       recognized the need to establish regular parenting time between Mother and

       Child. To this end, the court found that the evidence did not establish that

       parenting time by Mother would endanger Child’s physical health or

       significantly impair his emotional development. See I.C. § 31-17-4-1(a).

       Accordingly, the trial court granted Mother parenting time in accordance with

       the Indiana Parenting Time Guidelines.


[23]   On this record, we cannot conclude that the trial court abused its discretion

       when it denied Mother’s petition to terminate the guardianship.


[24]   Judgment affirmed.


[25]   Kirsch, J. and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 41A04-1612-GU-2700 | June 21, 2017   Page 10 of 10